         Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION


ADRIANA SOLIS,                                  §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §           NO. EP-20-CV-2-KC
                                                §
UNITED MEDICAL CLINIC, P.A.,                    §
d/b/a UNITED MEDICAL CLINIC,                    §
f/k/a UNITED MEDICAL WALK IN                    §
CLINIC, P.A.,                                   §
                                                §
       Defendant.                               §


                         MEMORANDUM OPINION AND ORDER

       Before the Court is “Plaintiff’s Second Motion to Compel Discovery from Defendant”

(“Second Motion to Compel”), filed by Plaintiff Adriana Solis (“Plaintiff”). (ECF No. 10). On

April 29, 2020, the motion was referred to this Court for determination. (Text Order Referring

Motion to Compel, April 29, 2020). For the reasons set forth below, the motion is GRANTED.

                                     I.      BACKGROUND

       Plaintiff brings suit against Defendant United Medical Clinic, P.A., d/b/a United Medical

Clinic, f/k/a United Medical Walk In Clinic, P.A. (“Defendant”) alleging that Defendant did not

pay her in accordance with the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201, et

seq., and that Defendant terminated her employment because she complained about the alleged

FLSA violation, all in violation of the FLSA. (ECF No. 1-1, at 2–7). On January 4, 2020, Plaintiff

served on Defendant “Plaintiff’s Rule 34(b) Request for Production of Electronically Stored

Information in Native Electronic Formats, Documents and Tangible Things to Defendant;




                                                1
            Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 2 of 10




Interrogatories; and Request for Disclosures.” (ECF No. 2-1). On January 29, 2020, Defendant

responded to Plaintiff’s discovery requests. (ECF No. 2-2).

         On February 25, 2020, Plaintiff filed a motion to compel (“First Motion to Compel”)

seeking a court order overruling Defendant’s objections, and compelling Defendant to respond, to

Interrogatory No. 10 and the related Request for Production (“RFP”) Nos. 10A and 10B, on the

basis that Defendant’s objections were overly broad and the information Plaintiff seeks is relevant.

(ECF No. 2). Defendant filed a response in opposition arguing that the information Plaintiff seeks

through these discovery requests is not relevant because it is not limited to proper comparators for

Plaintiff’s FLSA claim. (ECF No. 4).

         Interrogatory No. 10 asks Defendant to “[i]dentify by name, job title, last known address

and telephone number Defendant’s employees who, over the last 4 years, violated the policies

identified and described in the immediately preceding interrogatory.”1 (ECF No. 2-1, at 11).

Following Interrogatory No. 10 are RFP Nos. 10A and 10B requesting certain employee files of

the people identified in the response to Interrogatory No. 10. Id. at 11–12. As to Interrogatory No.

10 and the related RFPs, Defendant answered: “Objection. Irrelevant. Not reasonably calculated

to lead to the discovery of admissible evidence.” (ECF No. 2-2, at 7–9).

         The First Motion to Compel was referred to this Court for determination on March 3, 2020.

(Text Order Referring Motion to Compel to United States Magistrate Judge Miguel Torres, March

3, 2020). In an order filed on March 6, 2020 (the “March 6 Order”), the Court granted in part and

denied in part Plaintiff’s First Motion to Compel. (ECF No. 9). The Court granted the motion as


1
  These discovery requests follow Interrogatory No. 9, which asks Defendant to “[i]dentify and describe, verbatim,
the policies and provide the factual bases pursuant to which Plaintiff was laid off, discharged or, otherwise, separated
from employment with Defendant.” (ECF No. 2-1, at 11). Defendant responded: “Insubordination. Patient complaints.
Not following protocols. Manipulating schedule. Causing disruptions in the clinic. Profane language. Disparaged co-
employee.” (ECF No. 2-2, at 3, 7) (citing response to Interrogatory No. 5 requesting “every reason why Plaintiff was
laid off, discharged or, otherwise, separated from employment with the Defendant”).


                                                           2
          Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 3 of 10




to Interrogatory No. 10, finding that the information sought is relevant and overruling Defendant’s

objection because Defendant did not specifically state how such information was not relevant. Id.

at 6. The Court ordered Defendant to supplement its answers to Interrogatory No. 10 within

twenty-one (21) days from the date of the order. Id. at 8. As to RFP Nos. 10A and 10B, the Court

denied the motion without prejudice finding that those discovery issues were not properly before

the Court because Plaintiff did not specifically mention RFP Nos. 10A and 10B in her certification

that she attempted to confer on the discovery disputes prior to filing the motion. Id. at 7. However,

noting that the objections and discovery matters at issue touched on the same arguments of

relevancy as Interrogatory No. 10, the Court “urge[d] the parties to consider the case law and

reasoning set forth [in the March 6 Order] in an attempt to resolve these disputes without further

Court intervention.” Id.

       On April 16, 2020, Plaintiff filed the instant Second Motion to Compel. (ECF No. 10). In

this motion, Plaintiff claims that after the issuance of the March 6 Order Defendant did not fully

respond to Interrogatory No. 10. Id. at 7. Plaintiff further asserts that despite attempts to resolve

the disputes as to the requests for the employee files in RFP Nos. 10A and 10B, the parties have

not come to a resolution. Id. at 3–4.

       On April 29, 2020, thirteen days after Plaintiff filed the instant Second Motion to Compel,

Defendant filed its response, stating simply:

                In response to Plaintiff’s [Second Motion to Compel, Defendant]
                produced supplemental documentation that should have taken care
                of any dispute. The coronavirus issues delayed somewhat getting in
                the documents that had not yet been produced. If Plaintiff’s counsel
                will confer and tell of any documents considered still needed[,]
                timely production will follow.

(ECF No. 12).




                                                 3
          Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 4 of 10




       Accordingly, on May 1, 2020, the Court ordered the parties to confer (the “May 1 Order to

Confer”) regarding the instant discovery disputes and ordered Plaintiff to update the Court within

seven days as to whether any discovery disputes remain. (ECF No. 13). Shortly after the May 1

Order to Confer was entered, Plaintiff filed a reply to Defendant’s response to the instant motion

arguing that Defendant’s response was untimely and arguing that “Defendant has not cured its

deficiencies, as Defendant has not removed its objections and did not fully respond to the discovery

requests.” (ECF No. 14).

       On May 8, 2020, Plaintiff filed an update after conferring with Defendant, as ordered by

the May 1 Order to Confer. (ECF No. 16). Plaintiff stated the parties conferred telephonically on

May 7, 2020, but that no resolution had been reached. Id. Pursuant to the May 1 Order to Confer,

Defendant was provided seven days within which to file a response to Plaintiff’s update. (ECF No.

13).

       On May 11, 2020, Defendant filed its response indicating that after the conference,

Defendant “signed a more complete answer to Interrogatory No. 10 and verified it.” (ECF No. 17).

As to the dispute regarding RFP Nos. 10A and 10B, Defendant states it did not agree to withdraw

its objections but would produce responsive documents when Plaintiff identified “what was still

considered to be missing.” Id. at 1–2. According to Defendant’s counsel, Plaintiff’s counsel “sent

an email narrowing his request and that email was forwarded to [Defendant] and additional

documents will be produced, if they exist.” Id. at 1.

       Having received all court-ordered supplemental briefing, the matter is now ripe for

disposition.




                                                 4
          Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 5 of 10




                                     II.     LEGAL STANDARD

       When a party fails to make a disclosure or fails to cooperate in discovery, a party may

move for an order compelling such disclosure or discovery and must give notice to other parties

and all affected persons. Fed. R. Civ. P. 37(a)(1). “The motion must include a certification that the

movant has in good faith conferred or attempted to confer with the person or party failing to make

disclosure or discovery in an effort to obtain it without court action.” Id.

       Rule 26(b)(1) of the Federal Rules of Civil Procedure provides:

               Unless otherwise limited by court order, the scope of discovery is as
               follows: Parties may obtain discovery regarding any nonprivileged
               matter that is relevant to any party’s claim or defense and
               proportional to the needs of the case, considering the importance of
               the issues at stake in the action, the amount in controversy, the
               parties’ relative access to relevant information, the parties’
               resources, the importance of the discovery in resolving the issues,
               and whether the burden or expense of the proposed discovery
               outweighs its likely benefit. Information within this scope of
               discovery need not be admissible in evidence to be discoverable.

It is the burden of the “‘party resisting discovery [to] show specifically how . . . each interrogatory

is not relevant or how each question is overly broad, burdensome or oppressive.’” McLeod,

Alexander, Powel & Apffel, P.C. v. Quarles, 894 F.2d 1482, 1485 (5th Cir. 1990) (quoting Josephs

v. Harris Corp., 677 F.2d 985, 992 (3d Cir. 1982)) (applying this standard to requests for

production).

                                           III.   ANALYSIS

   A. INTERROGATORY NO. 10

       Plaintiff asserts that Defendant has not fully responded to Interrogatory No. 10 as set forth

in the Court’s March 6 Order because it only identified employees who Defendant terminated

despite the interrogatory making no such limitation. (ECF No. 10, at 7). In both its response to the

motion and its response after the court-ordered conference, Defendant indicates that responses to

                                                  5
          Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 6 of 10




these discovery requests are ongoing. (ECF Nos. 12 & 17). However, Defendant has not responded

to Plaintiff’s substantive arguments in either response. See (ECF Nos. 12 & 17).

       Interrogatory No. 10 asks Defendant to “[i]dentify by name, job title, last known address

and telephone number Defendant’s employees who, over the last 4 years, violated the policies

identified and described in the immediately preceding interrogatory.” (ECF No. 2-1, at 11). In the

March 6 Order, the Court found such information to be relevant and overruled Defendant’s

objections. (ECF No. 9, at 6). The Court ordered Defendant to supplement its answers to

Interrogatory No. 10 within twenty-one days of the date of the Order. Id. at 8. Defendant

supplemented its answer on March 17, 2020, identifying employees who had been terminated “for

one or more of the same reasons as [Plaintiff]” during the relevant time period. (ECF No. 10-5, at

2). On May 11, Defendant further supplemented its answer to include current employees and

employees who had voluntarily left their employment with Defendant. (ECF No. 17, at 5–6, 11).

       Considering Defendant’s latest supplement to its response to Interrogatory No. 10, it

appears that Defendant has fully answered. However, this answer was made well after the twenty-

one days provided in the March 6 Order, after Plaintiff filed the instant Second Motion to Compel,

after Defendant had responded to the motion that it had supplemented its answers, and after the

parties’ court-ordered conference. Defendant has made no argument or justification for such delay

other than to say in general terms that Defendant has a small practice and that COVID-19 has

slowed things down. See (ECF Nos. 12 & 17, at 1–2). While sympathetic to the challenges

presented during this time of transition due to COVID-19, the Federal Rules of Civil Procedure,

the Local Rules of this District, and court orders remain in effect, and extensions to deadlines must

be properly sought.




                                                 6
          Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 7 of 10




       Further, there is no assurance in the record that this response is a fully complete response

see (ECF No. 17) (stating Defendant “signed a more complete answer”) (emphasis added), and the

Court is wary of continuing a pattern of requesting updates from the parties as to the status of these

disputes. Accordingly, the Court will grant Plaintiff’s motion as to Interrogatory No. 10. Defendant

shall have seven days from the date of this Order to further supplement, if appropriate, and provide

Plaintiff a verified statement that it has fully and completely answered Interrogatory No. 10,

notwithstanding any continuing obligations to supplement as required by the Federal Rules of Civil

Procedure. Any future motion to compel before this Court regarding the sufficiency and timeliness

of Defendant’s response to Interrogatory No. 10 that is resolved in favor of Plaintiff may result in

sanctions to Defendant or Defendant’s counsel, pursuant to Rule 37(b)(2) of the Federal Rules of

Civil Procedure.

   B. RFP NOS. 10A AND 10B

       Through RFP Nos. 10A and 10B, Plaintiff seeks the production of ten specified categories

of electronic and physical files of the employees and former employees identified by Defendant in

Interrogatory No. 10. (ECF No. 2-2, at 7–9). Plaintiff claims the employee files of those identified

in Interrogatory No. 10 are relevant because “[i]t is standard in [e]mployment cases to show the

disparate treatment in comparator employee files.” (ECF No. 10, at 9). Plaintiff further argues that

Defendant’s objections should be overruled because they do not identify which subsections of RFP

Nos. 10A and 10B are irrelevant nor how they are irrelevant. Id. at 8–9. Again, in both its response

to the motion and its response after the court-ordered conference, Defendant indicates that

responses to these discovery requests are ongoing but did not respond to the substance of the

discovery dispute. (ECF Nos. 12 & 17).




                                                  7
          Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 8 of 10




       As previously set forth in this Court’s March 6 Order, “[a]s with most federal employment

statutes that require a showing of improper motive for which direct evidence is usually lacking,

courts evaluate FLSA retaliation claims relying on circumstantial evidence under the evidentiary

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668

(1973).” Starnes v. Wallace, 849 F.3d 627, 631 (5th Cir. 2017). Under this framework, a plaintiff

must make a prima facie showing of: “(1) participation in a protected activity under the FLSA; (2)

an adverse employment action; and (3) a causal link between the activity and the adverse action.”

Id. at 631–32 (citing Hagan v. Echostar Satellite, L.L.C., 529 F.3d 617, 624 (5th Cir. 2008)). If the

plaintiff makes a prima facie case then the burden shifts to the defendant “to articulate a legitimate,

nonretaliatory reason for the adverse action.” Id. at 632. If the defendant does so, then the burden

shifts back to the plaintiff “to identify evidence from which a jury could conclude that [the

defendant’s] proffered reason is a pretext for retaliation.” Id.

       “‘A plaintiff may establish pretext either through evidence of disparate treatment or by

showing that the employer’s proffered explanation is false or unworthy of credence.’” White v.

Denton Cty., 655 F. App’x 1021, 1024–25 (5th Cir. 2016) (quoting Laxton v. Gap Inc., 333 F.3d

572, 578 (5th Cir. 2003))). In Coughlin v. Lee, the Fifth Circuit considered a discovery request for

personnel files similar to the one in the instant case, reasoning:

               To rebut Lee’s assertion of a permissible reason for their discharge,
               the plaintiffs must prove that the asserted reason was no more than
               a pretext. Pretext can be demonstrated by circumstantial evidence.
               The plaintiffs sought discovery of the personnel files of JPSO
               employees who had arguably been guilty of a variety of infractions
               more serious than those committed by plaintiffs, but who
               nevertheless were not discharged by Lee. Allegedly, these
               employees were political supporters of Lee and had contributed to
               his campaign fund. Evidence of repeated disparity in the punishment
               meted out to Lee’s supporters and non-supporters is clearly relevant
               in considering pretext. In Title VII litigation, in which plaintiffs are
               similarly required to demonstrate pretext, courts have customarily


                                                  8
          Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 9 of 10




               allowed a wide discovery of personnel files. All or some parts of
               these personnel files could be central to the plaintiffs’ effort to prove
               pretext. The information contained therein may be in the exclusive
               control of the opposing party. We need not resort to a particularly
               broad definition of “relevance” in this case, however, to conclude
               that the district court’s limitation of discovery constituted an abuse
               of discretion.

Coughlin v. Lee, 946 F.2d 1152, 1159 (5th Cir. 1991) (internal citations omitted); see also, Wilson

v. Martin Cty. Hosp. Dist., 149 F.R.D. 553, 555 (W.D. Tex. 1993) (concluding that “all or parts of

[the relevant] personnel files can be central to plaintiff’s effort to prove pretext and are therefore

subject to disclosure”).

       After consideration of the foregoing cases and without making a finding as to the merits of

Plaintiff’s prima facie case, the Court finds that as a general matter the employee files sought in

RFP Nos. 10A and 10B are potentially relevant to any argument of pretext as to Defendant’s reason

for Plaintiff’s termination. Defendant’s objections to RFP Nos. 10A and 10B do not specifically

show how such information is not relevant, in general or as to each category of information

requested. Simply stating that such information is not relevant is not sufficient to make a proper

objection. See Quarles, 894 F.2d at 1485 (“the ‘party resisting discovery must show specifically

how . . . each interrogatory is not relevant or how each question is overly broad, burdensome or

oppressive.’”) (applying the standard to requests for production).

       Furthermore, Defendant makes no argument to support its objections. See (ECF Nos. 12 &

17). Although Defendant asserts in its response to Plaintiff’s court-ordered update that Plaintiff’s

counsel has narrowed the scope of RFP Nos. 10A and 10B, Defendant provides no attachment to

support this statement and offers no indication of how the discovery request was narrowed. (ECF

No. 17). As before, the Court is wary of prolonging this dispute through continued court-ordered

conferences and updates. Accordingly, the Court will grant Plaintiff’s motion as to RFP Nos. 10A



                                                  9
Case 3:20-cv-00002-KC Document 19 Filed 05/29/20 Page 10 of 10
